 306DECISIONSOF NATIONALLABOR RELATIONS BOARDcharge of Swanson but the Act,as the Trial Examiner sees it, does not authorize theBoard to direct the agent of a labor organization to reimburse an employee for backpay lost as a result of discriminatory action against him.Section 10(c) provides thatin the Board's remedial order,itmay require back pay of an "employer"or "labororganization,"no reference is made to an agent of a labor organization,even thoughSection 8(b) specifically prohibits the commission of unfair labor practices by labororganizations and their agents. In view of the specific inhibitions imposed upon a"labor organization"and its "agents"by Section 8 (b), and the definition of a labororganization in Section 2 (5) of the Act, it may be assumed that Congress intendedthe term"labor organization"as used in Section 10(c) to include its "agents."Thecoupling of the words "labor organization" and "agents"in Section 8 (b) by specificuse of the terms and the omission of "agents"from the relevant provision of Section10 (c) further evidences a statutory design to limit the obligation for back pay toemployers and unions,and not their agents.Consequently,the writer will not recom-mend that Respondent Machak reimburse Swanson for wage losses resulting fromthe discrimination against him.Upon the foregoing findings of fact,and upon the entire record in the case, theTrial Examiner makes the following:CONCLUSIONS OF LAW1.The operationsof V. N.DePrizio,d/b/a DePrizio Construction Company, con-stitute trade, traffic, and commerce among the several States within the meaning ofSection 2 (6) and(7) of the Act.2. International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Help-ers ofAmerica, AFL, Local 179, is a labor organization within the meaning of Sec-tion 2(5) of the Act, andRudolph Machak is its business agent.163.By causing the Employer,V. N. DePrizio,d/b/a DePrizio Construction Com-pany, to discriminate in regard to the hire and tenure of employment of RaymondSwanson,in violation of Section 8 (a) (3) of theAct, theRespondent Union andRespondent Rudolph Machak,have engaged in and are engaging in unfair laborpractices within the meaning of Section 8 (b) (2) ofthe Act.4.By interfering with,restraining,and coercing employees in the ekercise of therights guaranteed in Section7 of the Act, theRespondent Union and RespondentRudolph Machak have engaged in and are engaging in unfair labor practices withinthe meaning of Section8 (b) (1) (A) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]le Though the complaint refers to Machak as"President"of Local 179,he testified atthe hearing herein that he was its"Business Agent," and the Trial Examiner so findsPLAYWOOD PLASTICS CO., INC.andUNITED BROTHERHOOD OF CARPEN-TERS AND JOINERS OF AMERICA, AFL.Case No. 6-CA-802.October11,1954Decision and OrderOn June 28, 1954, Trial Examiner Herbert Silberman issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissedin its entirety, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the Respondent filed a brief in supportof the Intermediate Report and certain exceptions to subordinatefindings therein.The Union and General Counsel filed no exceptionsor briefs.110 NLRB No. 39. PLAYWOOD PLASTICS CO., INC.307The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report,' the exceptions 2 and brief, and the entire record in thecase,and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.[The Board dismissed the complaint.]1In paragraph 5 under section III, B, the Intermediate Report recites that Jacksier, inreply to Mrs Drabert's statement that he believed she was an Instigator of the union effortat the plant,replied that was "for a fact"The record shows that the quoted phraseshould be "just for effect."We merely note this error.It does not affect the Trial Ex-aminer's ultimate findings or our concurrence therein.2 On September 16, the Board received from the Respondent a motion to withdraw itsexceptions.The Board having already reviewed the record in this case and having con-cluded to adopt the Intermediate Report, the motion appears to be moot.Intermediate ReportSTATEMENT OF THE CASEUpon a charge and an amended charge duly filed by United Brotherhood of Car-penters and Joiners of America, AFL, herein called the Union,the General Counselof the National Labor Relations Board by the Regional Director for the Sixth Region(Pittsburgh,Pennsylvania),issued a complaint,dated March 10, 1954,against theRespondent,Playwood Plastics Co., Inc., alleging that the Respondent had engagedin and was engaging in unfair labor practices affecting commerce within the meaningof Section 8 (a) (1) and Section 2 (6) and(7) of the National Labor Relations Act,61 Stat.136, herein called the Act.Copies of the charges,complaint, and notice ofhearing thereon were duly served on the parties.The Respondent in its answer,verified March 19,1954, denied that it had engaged in or was engaging in any unfairlabor practices in violation of the Act.Pursuant to notice,a hearing was held on April 29, 1954,at Coudersport,Pennsyl-vania,before Herbert Silberman,the duly designated Trial Examiner.The GeneralCounsel and the Respondent were represented at the hearing by counsel and theCharging Union by its general representative.Full opportunity to be heard, toexamine and cross-examine witnesses,to introduce evidence pertinent to the issues,to present oral argument,and to submit briefs to the Trial Examiner was affordedall parties.The General Counsel and Respondent filed briefs with the Trial Exam-iner which have been carefully considered.Upon the entire record in the case, and from my observation of the demeanor ofthe witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent,a New York corporation, having its principal office in New York,New York, is a subsidiary of Transogram Company, Inc. It operates a plant inRoulette, Pennsylvania,which is the only facility of the Respondent involved in thisproceeding,where it finishes,assembles,and packs toys and furniture from partswhich are machined or subfabricated by other plants owned by Transogram Company,Inc.During the calendar year 1953,which period is representative of all timesmaterial hereto,the Respondent sold and shipped from its Roulette plant goods andmerchandise,valued in excess of$300,000, of which more than two-thirds wasshipped across State lines from the Company's plant in Roulette,Pennsylvania, topoints outside the State of Pennsylvania.During thesame period Respondent madepurchases of material exceeding$100,000 in value, all of which were shipped to itsRoulette plant from points outside the State of Pennsylvania.Respondent admits that it is engaged in commerce within the meaning of the Act.H. THE LABOR ORGANIZATION INVOLVEDUnited Brotherhood of Carpenters and Joiners of America,AFL, isa labor organi-zation within the meaning of Section 2 (5) of the Act. 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE ALLEGED UNFAIR LABOR PRACTICEA. The issuesThe Respondent employs 20 women and 5 men at its Roulette plant who aresupervised by Jack Jacksier, the factory manager.He, in turn, is subject to thedirection of other officials of the Company who maintain their offices in New YorkCity.Included among these company officials is Michael Weiss, who is purchasingagent for both the Respondent and its parent concern, Transogram Company, Inc.Union activity among Respondent's Roulette employees began about January 10,1954, when Wilma Greenhill invited Martin C. McIntyre, general representative oftheUnion, to organize the plant personnel.On January 18, 1954, McIntyre metwith a group of seven employees, including Wilma Greenhill.All the employeeswho attended the meeting signed applications for membership in the Union.Theapplication cards also authorized the Union to act as the signers' bargaining repre-sentative.Thereafter, additional employees executed similar application cards.OnJanuary 20, McIntyre mailed a letter to the Respondent advising that its employeeshad designated the Union as their collective-bargaining representative and requestinga meeting for the purpose of engaging in collective-bargaining negotiations.Aboutthe same time the Union filed a petition for certification of representatives with theBoard and on January 22, 1954, Respondent received notice that such petition hadbeen filed.All the incidents relevant to the issues in this proceeding occurred within the 2weeks' period between January 22 and February 6, 1954.Upon receiving the Union'sletter, Jacksier telephonedWeiss and apprised the latter of the Union's claim torepresent the Respondent's employees.A few days later Weiss left New York forRoulette, arriving at the plant on the morning of January 26. In the meantime, aboutJanuary 22, Jacksier learned from Dick Birosh, one of the employees at the Rouletteplant, that "most of the girls had signed cards with the Union" and that Wilma Green-hillwas the individual who first had contacted the Union. The next evening Jacksiertelephoned Mrs. Greenhill.The General Counsel contends that statements made byJacksier toMrs. Greenhill during their telephone conversation constituted threatsof reprisal in violation of Section 8 (a) (1) of the Act. In addition, the GeneralCounsel offered evidence purporting to prove that, during the following week, Jack-sier questioned various employees concerning their membership and the membershipof other employees in the Union and threatened employees that the plant would beclosed or that their jobs would be placed in jeopardy if the Union should be designatedas the employees' representative. Jacksier, although admitting that various employeesvolunteered information to him concerning organizational activities at the plant, deniedthat he had interrogated or had threatened any employees in connection with theirunionactivities.The General Counsel also contends that Weiss engaged in unlaw-ful conduct in aid of Respondent's effort to defeat the organization of its employees.Upon his arrival at the plant on January 26, Weiss proceeded to interview theemployees in groups of 2 to 4. It is alleged that, in the course of the interviews,Weiss unlawfully questioned employees about their membership in the Union andthreatened them with economic reprisals for the purpose of discouraging their unionactivity.Weiss denied having engaged in any unlawful conduct while interviewingthe employees.In addition to Jacksier's and Weiss' denials of the incriminatory testimony adducedon behalf of the General Counsel, as a defense, Respondent contends that the coerciveeffects of the proscribed conduct on the part of its agents, if any, were promptly andeffectively dissipated by assurances against reprisals given the employees by Weiss ata meetinghe held with all the employees about February 6, 1954.B. The alleged proscribed conduct on the part of JacksierProof of the allegations that Jack Jacksier infringed upon the rights guaranteedemployees by Section 7 of the Act rests upon the testimony of five employees whowere called as witnesses at the hearing in this proceeding by the General Counsel.The relevant portions of their testimony are, as follows:Wilma Greenhill:Mrs. Greenhill was a leader among the employees in promptingthe Union and this fact was reported to Jacksier about January 22.The next nightJacksier telephoned Mrs. Greenhill.According to her testimony on direct examina-tion, Jacksier said, "He had talked to some of the girls and they said I was the maininstigator of the union, and he didn't think it was very nice of me to do it, because Iwas putting the girls out of work, and I should be ashamed of myself and my con-science should bother me; that they would take the plant out, and if they did it wouldbe my fault."Mrs. Greenhill further testified that the next day, on two separate PLAYWOOD PLASTICS CO., INC.309occasions,Jacksier said to her,"There wasn'tany machines in the plant that wasworth anything,and that they could easily move them out."Also, on one of theseoccasions,Jacksier showed her a blank union application card and inquired whethershe had signed one.Mrs. Greenhill admitted that she had done so.On cross-examination,Mrs. Greenhill weakened her initial testimony concerning her personalconversations with Jacksier by testifying,as follows:Q. He told you that in the first conversation?A. Yes.Q. That there was no machinery in the plant that was worth anything, and itcould be moved out?A. Yes.Q. Didhe ever repeat that statement to you again?A. He might have the next morning.Q. Did he?A. I don't know.Q. Did he repeat it at any time after that?A. I couldn't say.However, later during her cross-examination but with some variation,she reaffirmedher earlier testimony concerning Jacksier's threats that the plant would be closed.lyllisBaker:lyllis Baker attended the January 18 union organizational meeting.She testified that a few days later, as Jacksier was passing behind her while she was atwork,he said to her, "If a union comes in, this plant is going to be closed."About thesame time, Jacksier asked Baker how many of the girls signed union applications.Thereafter,Baker had several conversations with Jacksier during which, according toher testimony,"He tried to tell me that the company would do more for us than theunion would,and he didn't know why I thought a union could do more."Alta Drabert.Mrs. Drabert signed a union application card at the January 18meeting.She testified that on January 25 she had a conversation with Jacksier duringwhich she told Jacksier that she had heard that Jacksier believed she was an instigatorof the union effort at the plant and he replied,that was "for a fact."There was fur-ther discussion about the Union, and Jacksier"said something about the meetingbeing held up at Greenhill's" (reference being to the January 18 meeting),and Mrs.Drabert corrected him by telling him that the meeting had been held at the Stillwells'residence.Mrs Drabert also testified that she had an interview with Weiss at whichJacksier and Leona Birosh, Jacksier's secretary,were present. In the course of themeeting Mrs. Drabert and Jacksier left the room while Mr. Weiss was engaged ina private telephone conversation.While in the hall Jacksier said to Mrs.Drabert,"That just because they had the plant in Roulette they didn't have to run it, that theyhad used it for a warehouse before and they could continue to do so."PhyllisVicic:PhyllisVicic signed a union application card 2 days after theJanuary 18 organizational meeting. She testified that a few days later Jacksier saidto her, "Floss, I haven't asked you how you feel about this."Vicic replied, "I haven'tmade up my mind yet. I don't really know how I feel about it. I will have to thinkabout it and see." She further testified that Jacksier talked to her at different timesabout other girls and why they wanted a union in the plant, or why they felt "thatway about it." 1Nava Clark:Miss Clark attended the January 18 meeting.During the next weekJacksier said to her that she was foolish,like the rest of the girls(referring to herunion adherence).Also, one day Jacksier asked her whether she had changed hermind yet(again referring to her union adherence).When she replied in the nega-tive, Jacksier said, "Even if it meantmy [Clark's]job."On one further occasion,Jacksier asked MissClarkif she had signed"one of those cards."Jack Jacksier,Respondent's factory manager, testified that he maintains a cordialrelationship with the.employees,has frequent discussions with them about their per-sonal affairs during lunch hours and at other times, and many employees volunteeredinformation to him concerning the Union'sorganizational efforts at Respondent'sRoulette plant.Also, he testified that many employees freely told him that theyhad joined the Union,although in all such instances these confessions were accom-panied by expressions of regret.However,Jacksier generally or specifically deniedall the incriminatory remarks attributed to him by various witnesses who testified1Phyllis Vicic also testified concerning a conversation with Jacksier in connection withher refusal to sign a "paper"that had been circulated in the plant.However,because thenature of the "paper"was not adequately explained at the hearing and no reference theretois contained in the complaint,Vicic's testimony concerning her conversation with Jacksierin that connection has no probative value with respect to the issues in the case. 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDon behalf of the General Counsel.These denials, therefore, bring into issue thecredibility of various portions of the testimony discussed above.With respect to Wilma Greenhill's testimony; Jacksier admitted that he had tele-phoned Mrs. Greenhill.He testified that, "I asked her why she had started an actionof this kind, and that I was ashamed of myself for them going to somebody withcomplaints, because I thought I had been doing a competent job, and I was a littleconcerned about what the New York office might think of a thing like this comingup."Jacksier, however, denied that he thereafter spoke to Mrs. Greenhill about theUnion or at any time said to her that the machines in the plant were not worth any-thing and could easily be moved out.He likewise denied that he questioned Mrs.Greenhill about signing a union card.Apart from Jacksier's denial of the variousincriminatory remarks attributed to him by Mrs. Greenhill, I find that Mrs. Green-hill was not a reliable witness.Possibly because of lack of familiarity and experiencewith formal hearings she was nervous and uneasy while in the witness' chair, orpossibly because of faulty memory, particularly with respect to her conversationswith Jacksier and Weiss, Mrs. Greenhill appeared to be uncertain and confused con-cerning the events about which she was interrogated.This was reflected by theextreme hesitation with which she answered the questions addressed to her and theinternal inconsistencies of various parts of her testimony.2Accordingly, I do notcreditWilma Greenhill's testimony that Jacksier interrogated her about her mem-bership in the Union and directed threats to her that the Respondent might close itsRoulette plant.I have considered the testimony of lyllis Baker, Alta Drabert, Phyllis Vicic, andNava Clark, who were witnesses called on behalf of the General Counsel, and thetestimony of Jacksier, who was a witness called by the Respondent, separately and inrelation to all other evidence adduced at the hearing and, despite Jacksier's denials,I credit the following:1.lyllisBaker's testimony that Jacksier said to her, "If a union comes in, thisplant is going to be closed," and that Jacksier asked her how many girls had signedunion applications.32.Alta Drabert's testimony that, on the day she was interviewed by Weiss, Jacksiersaid to her, "That just because they had a plant in Roulette they didn't have to run it,that they had used it as a warehouse before and they could continue to do so." 48 An example of such inconsistency in Mrs. Greenhill's testimony is reflected in the sum-mary set forth above. Another example is found in her testimony concerning her interviewwith Weiss.Mrs Greenhill testified on direct examination that, "He [Weiss] said thatthere wasn't any machinery in the plant but what could be taken out, that the value of itwasn't anything ; they intended to keep the plant in Roulette ; they didn't want to bepushed out " However, on cross-examination, she testified :Q How many times did you talk to Mr. Jacksier over the telephone?A. Once.Q Are you sure that he told you that the plant was going to be moved away fromRoulette?A. Yes.Q. But Mr. Weiss told you that they intended to keep it there, didn't he?A Yes.Q. Did you ask him which one of them was telling the truth about it?A. No, I didn't.Q. Didn't it appear to you to be contradictory 9A. Yes, it did.But later during her cross-examination, she testifiedQ.Did you ask him [Weiss] anything about the continued operation of the shop?A No.Q.When you had your talk with him?A. No.Q.Did he mention anything about the continued operation of the plant when youhad your talk with him in the office?A. I don't remember.Jacksier did not deny Baker's testimony that he tried to tell her that the Companywould do more for the employees than the Union would and he did not know why the em-ployees thought the Union could do more.However, these remarks contain no threat ofreprisal and accordingly may not be relied upon to support the allegations of the complaint.4Mrs. Drabert's testimony that she told Jacksier she had heard that the latter believedshe was an instigator of the union effort and that she had corrected Jacksier's inaccurate PLAYWOOD PLASTICS CO., INC.3113.Phyllis Vicic's testimony that Jacksier asked her how she felt about the Union .54.Nava Clark's testimony that Jacksier questioned her as to whether she had signeda union application card and whether she had changed her mind about continuingher membership in the Union even if it meant her job.C. The alleged proscribed conduct on the part of WeissMichael Weiss testified that after his arrival at the Roulette plant in the morningof January 26, he held a series of meetings with the employees.These meetingstook place in Jacksier's office with Jacksier and his secretary, Leona Birosh, present.Jacksier escorted the employees, usually in groups of two or more, into the officeto meet with Weiss. In this way Weiss succeeded in interviewing all the plant em-ployees.The meetings all followed substantially the same pattern.Weiss prefacedhis remarks with the statement that the employees were not obliged to talk to him,and were free to leave the office at any time without being subject to any penalty fordoing so.No employee availed himself of the privilege of leaving.The discussionslargely related to suggestions for improving working conditions at the plant.Weissinquired whether the employees had any grievances or complaints against the Com-pany, including its factory manager at Roulette, and also why they wanted a union.Several girls told Weiss that they were talked into joining the Union by others andafter thinking it over really did not want the Union.6Also, there were discussionsabout various complaints in connection with conditions of employment at the Rou-lette plant and Weiss told those employees who raised the question that the Respond-ent had no intention of closing its Roulette plant .7Weiss specifically denied that hehad asked any employee whether he had signed a union card or joined the Union,althoughWeiss testified that some employees volunteered information to him con-cerning their union membership.The General Counsel contends that Weiss, in the course of his separate interviewswith the employees at Respondent's Roulette plant, infringed upon the rights guar-anteed them by Section 7 of the Act.However, the General Counsel did not indicateeither at the hearing or in his brief which testimony he relies upon to prove this con-tention.The only witnesses who gave testimony which even remotely support theallegations in the complaint that Weiss interrogated employees concerning their unionmembership and activity and threatened employees with economic reprisals to dis-courage such membership and activities were Wilma Greenhill, Ivllis Baker. AltaDrabert, and Beverly Mitchell.As noted above, on her direct examination, Mrs. Greenhill testified that Weisshinted that the Respondent might close its Roulette plant by saying to her. "Thatthere wasn't any machinery in the plant but what could be taken out, that the value ofitwasn't anything."However, according to her testimony, Weiss also said to her atthe same time, "They intended to keep the plant in Roulette; they didn't want to bepushed out."This self-contradictory testimony was entirely repudiated by Mrs.Greenhill when on cross-examination she testified that she did not remember whetherWeiss mentioned anything about the continued operation of the shop durine theirtalk in Jacksier's office.lyllis Baker testified that during her conversation with Weiss he said, "There wassome papers going around the plant." She inquired whether he meant applicationsfor membership in the Union.When Weiss answered in the affirmative she told himthat she had signed one.Mrs. Baker acknowledged that Weiss did not ask herdirectly whether she had signed a union application card. In view of the fact thatwhen Weiss began interviewing the employees he must have known by reason of theinformation previously volunteered to Jacksier by various employees that a substantialmajority had signed union application cards, there is no more reason to construeinformation concerning the place where the January 18 union meeting had been held doesnot constitute evidence of any unlawful attempt on Jacksier's part to secure informationfrom Mrs Drabert concerning the employees'union activities.5In the light of Jacksier's friendly relations with the employees and the knowledge heacquired that a majority favored the Union, his conversations with Vicic about why theemployees wanted a union was not coercive.See NL. R. B. v.Associated Dry Goods Corporation,209 F. 2d 593(C. A. 2).7 The foregoing summary of Weiss' interviews with the employees is based upon thecredited testimony of various witnesses who testified on behalf of the General Counsel andon behalf of the Respondent. 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDWeiss' remark to Mrs. Baker about "papers going around the plant" as a subtleattempt to elicit information from Mrs. Baker concerning her union sympathies thanas an introduction to the principal subject about which he wished to talk to her,namely, the employees' grievances against the Company. In the circumstances, Iconsider that Mrs. Baker freely volunteered to Weiss the information that she hadsigned a union application card and the incident does not constitute evidence ofproscribed conduct on the part of Weiss.Alta Drabert testified that Weiss asked her whether she had signed "one of thosepapers for the union" and when she replied in the affirmative, he asked her whatshe expected to gain through a union.However, Mrs. Drabert admitted that shevolunteered a good deal of information in her conversation with Weiss including in-formation that she had consulted her sister about her union adherence and that sheprobably would not vote for the Union.Mrs. Drabert's testimony with respect to herconversation withWeiss when considered in its entirety raises a question as towhether she freely volunteered to Weiss the information concerning her union mem-bership or whether it was obtained from her by reason of coercive interrogation.Because of this uncertainty in Mrs. Drabert's testimony and further because Weiss,who impressed me as being a credible and reliable witness, denied that he had inter-rogated any employee, I do not find Alta Drabert's testimony constitutes evidence ofunlawful interrogation on the part of Weiss.Mrs. Drabert also testified that, "Mr. Jacksier brought up [at the meeting withWeiss] that for about two weeks there wasn't much to do in the plant, but they keptus on because, Mr. Weiss said, if they had known that we had a union we wouldn'thave been kept on." The witness' statement that there was not much to do in theplant was a reference to a period of time when there was a shortage of supplies at theplant.Beverly Mitchell testified that during her interview with Weiss, although thelatter did not mention the Union, "he said we had gone outside to get help, andthat they didn't want to cooperate with outside help.He didn't ask anything aboutsigningthe card or anything, but he said that it took a very good girl to admit shewas wrong.He said the eraser on a pencil could do a hell of a lot." This testimonyby Mrs. Drabert and Mrs. Mitchell I find is too ambiguous upon which to base anyfinding of coercion, restraint,or interference.There is no substantial evidence that, in the course of the interviews which beganon January 26, Weiss unlawfully interrogated any employees or threatened anyemployee with reprisals because of union membership or activity or attempted todissuade any employees from continuing ther union adherence by promises of benefit.Nor do I find in all the circumstances of the case that because the meetings betweenWeiss and the employees were held in Jacksier's office his remarks acquired a coercivemeaning which they do not otherwise have.8 The evidence does not establish thatthe interviews were conductedin anatmosphere of coercion.The employees werenot interviewed in complete privacy. In every instance two or more employees,apart from Jacksier, were present at each meeting.The employees who were ques-tioned testified that the talks were friendly and they felt at ease during the meetingswithWeiss.Accordingly, I do not find that the statements made by Weiss duringhismeetings with the employees nor the meetings themselves constituted violationsof Section 8 (a) (1) ofthe Act.D. The February6 meetingAbout February 6, at the request of some of the employees, Weiss met with allthe employees about one-half hour before the plant's usual closing time.Themeetinglargely was devoted to Weiss' answering questions asked him by lyllis Baker from asheet of paper which was handed to her when the meeting began. Among the ques-tions asked by Mrs. Baker was, "When this is all over, will there be any reprisalsagainst the employees?"Weiss replied that, "We do not engage in reprisals, thatthere would be no reprisals, irrespective of what the outcome of the election mightbe."In response to another question from Mrs. Baker or another employee, Weissemphatically asserted that the Respondent had no thought of closing its plant andmoving out of Roulette.He specifically denied an item which had appeared theprevious week in a local newspaper to the effect that Respondent was planning toshut down its Roulette plant.Weiss also, in response to a question, advised theemployees that the Respondent would negotiate with anybody who represented themajority of the employees in the plant. I credit Weiss' version of the transactions at8 CfAmerican Sheet Metal Works,106 NLRB 154. PLAYWOOD PLASTICS CO., INC.313the February 6 meeting with the employees which, in most particulars, was corrob-orated by the testimony of other witnesses at the hearing.E. ConclusionsContrary to the General Counsel's contention, I have not found that MichaelWeiss engaged in any conduct proscribed by the Act.On the other hand, nothingmore present in this case, the above findings concerning Jacksier's conduct wouldsupport the conclusion that the Respondent had interfered with, restrained, andcoerced employees in the exercise of rights guaranteed in Section 7 of the Act.How-ever, 'the Respondent argues that the effect of any improper activity on the part ofJacksier which is attributable to the Respondent was dissipated by the subsequentconduct of Jacksier's superior,MichaelWeiss, and the Respondent is thereforeabsolved from responsibility for Jacksier's antiunion statements.The Respondent's contention in this regard has merit.While it is true that theunlawfulness of infringements upon employees' statutory rights is not a direct functionof the effectiveness of the proscribed conduct,9 on the other hand, the Board does notexaggerate the significance of every evanescent intrusion upon such rights by findingan unfair labor practice in violation of Section 8 (a) (1) of the Act. It views asupervisor's interdicted statements in the light of the entire factual background indetermining whether to sustain or dismiss a complaint alleging coercion, restraint, andinterferencewith rights guaranteed employees by Section 7 of the Act.10Thus,isolated and vagrant coercive statements by an employer's supervisor alone are usuallynot deemed sufficient to constitute an unfair labor practice.llSimilarly, an employermay be relieved from accountability under the Act for a supervisor's censurable state-ments to employees by appropriate and effective repudiation thereof.12Such dis-avowal must be timely, specific, unambiguous, and of sufficient scope to dissolve thecoercive consequences of the supervisor's antecedent acts before the Board will excusethe employer from responsibility therefor.I3All the proscribed conduct on the part of Jacksier occurred between January 22and January 26.About February 6, which was only 2 weeks after the commence-ment of such activity, Jacksier's superior, Michael Weiss, unequivocally advised allthe employees that the Respondent would not engage in any reprisals against em-ployees because of union membership or activity, would bargain with any dulydesignated representative of the employees and, finally, was not contemplatingremoval of its Roulette plant.These statements by Weiss served to clearly contra-dict and repudiate such prior threats as I have found Jacksier made to various em-ployees.The instances of interrogation of employees by Jacksier were intimatelycoupled with his threats that the Respondent might close its Roulette plant in theevent the employees were successful in designating a collective-bargaining represent-ative.Having concluded, however, that the coercive effects of Jacksier's threatswere overcome by Weiss' timely, specific, and unambiguous assurances to the em-ployees, I further find that Weiss' statements to the employees likewise dissipatedthe coercive consequences attendant upon Jacksier's questioning employees concern-ing their union membership and sympathies.Accordingly, I do not find, upon apreponderance of the evidence in this case, that the Respondent has violated Section8 (a) (1) ofthe Act.CONCLUSIONS OF LAW1.PlaywoodPlastics Co.,Inc., is, and at all times relevant herein was,engagedin commerce within the meaning of Section 2 (6) and(7) of the Act.2.TheRespondent has not engaged in any unfair labor practices within the mean-ing of the Act.[Recommendations omitted from publication.]9Progressive Mine Workers v. N L. R. B ,187 F. 2d 298, 301 (C A. 7). SeeRepublicAviation Corp v. N L RB., 324 U. S 793, 797-798, 80010Fifth Annual Report of the National Labor Relations Board, page 37.n West Texas Utilities Company, Inc.,85 NLRB 1396, 1400, enfd. 184 F. 2d 233 (C. A.,D C ), Bert denied 341 U. S. 939;Louisville Title Agency,85 NLRB 1344.12Livingston Shirt Corporation,et at.,107 NLRB 400;Sinclair Refining Company,20NLRB 800, 804.13H. I. Goode.101 NLRB 43, 53;Chscopee Manufacturing Corporation of Georgia,85NLRB 1439, 1442:Fulton Bar., and Cotton Mills,75 NLRB 883. 884.